Citation Nr: 0924170	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death, to include as being due to exposure 
to radiation and/or asbestos.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1151.

3.  Entitlement to accrued benefits based on a claim for 
service connection pending at the time of the service 
member's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty in the US Navy from 
August 1942 to November 1945, and from May 1951 to May 1952.  
He also had undocumented service in the US Naval Reserves.  
The service member passed away on June [redacted], 2005; at the time 
of his death, he was not in receipt of VA compensation 
benefits.  The appellant is the service member's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 2006 and 
March 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The service member died in June 2005; the Certificate of 
Death listed the primary cause of the service member's death 
to be cardiovascular disease.  Dementia was listed as an 
underlying cause, and hypertension along with congestive 
heart failure were noted as contributing conditions to the 
service member's death.  

3.  At the time of death, the service member was not 
receiving VA compensation benefits.  

4.  Competent medical evidence establishing a nexus between 
the cause of the service member's death and service or a 
service-connected disability has not been presented.

5.  The competent evidence fails to demonstrate that the 
service member's death was the result of VA surgical 
treatment, hospital care, or medical treatment, or the lack 
thereof.

6.  Prior to his death, the service member had not submitted 
an application for any type of VA benefits.  Moreover, at the 
time of his death, there were no due, but unpaid, benefits to 
which the service member was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the service member's 
death, to include entitlement to educational benefits 
pursuant to 38 U.S.C.A. Chapter 35, is not warranted.  38 
U.S.C.A. §§ 1110, 1310, 3500 et seq., 5103 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 
(2008).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151 is not established.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).

3.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that survivor's 
benefits be awarded to her as the result of her husband's 
death.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in July 2006, November 2006, and April 2008.  These letters 
informed the appellant of what evidence was required to 
substantiate her various claims, and her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those 
made by her representative) as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  In 
this instance, the VA obtained the service member's available 
medical treatment records and those other records that the VA 
was made aware thereof.  As such, the VA has fulfilled its 
duty to assist.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of her claim.  It seems clear that the VA has 
given the appellant every opportunity to express her opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).



I.  Cause of Death

The service member served during World War II and Korea; he 
was an enlisted person in the US Navy.  The record indicates 
that during his enlistment during World War II, he served 
aboard the USS Dixie and the USS Sevier.  While on these 
ships, the service member may have been exposed to asbestos.  
During his Korean War service, the record indicates that the 
service member was stationed at a naval base in the Panama 
Canal Zone.  

It is noted that during both periods of service, per the 
service medical treatment records, the service member was not 
treated for a lung disability that may have been caused by or 
the result of asbestos exposure.  It is additionally noted 
that the service medical treatment records also do not show 
that the service member was treated for any type of 
radiation-related disability while he was in service.  
Moreover, he was not diagnosed with or treated for any type 
of heart condition to include hypertension.  

The record indicates that after the service member left the 
service for the second time, he returned to Minnesota.  That 
same record indicates that the service member applied for 
training benefits but he did not apply for VA compensation 
benefits.  Around the year 2002, the appellant started to 
obtain medical treatment at a VA facility.  Until this time, 
again per the record, the service member had obtained his 
medical treatment from private medical care providers.  

The VA medical treatment records indicate that while the 
service member was being seen at a VA facility, he received 
treatment for dementia, hypertension, hyperlipdemia, 
arteriosclerotic heart disease, and myeloma.  The records 
further suggest that from the time he initially began 
receiving treatment at the VA until he passed away in June 
2005, his physical and mental abilities lessened.  

In June 2005, the appellant contacted the VA and informed the 
VA that the service member has passed away.  She then 
submitted an application for service connection benefits 
claiming that the service member's death was due to or the 
result of a disability (myeloma) that was secondary to the 
service member's exposure to asbestos while in service.  An 
alternate theory was presented - specifically that the 
service member's death was due to radiation exposure.  

To support her claim for benefits, the appellant submitted a 
number of documents showing the service member's movements 
while onboard the USS Dixie and USS Sevier.  She argued that 
her husband was exposed to asbestos while onboard his two 
ships, and that he was exposed to radiation when his ship 
docked in Saesebo, the Empire of Japan, shortly after the end 
of World War II.  She further proffered the service member's 
death certificate that listed the service member's immediate 
cause of death as cardiovascular disease.  An underlying 
factor was listed as dementia, and hypertension along with 
congestive heart failure were reported as contributing 
conditions to his death.  The appellant did not, however, 
submit an opinion written by a doctor that stated that the 
service member's death was due to or caused by his myeloma.  
Although the appellant wrote that it was her belief that her 
husband's death was due to a service-related condition, she 
did not submit any medical evidence that would corroborate 
her assertions.  Moreover, she did not present any medical 
evidence that would suggest that "but for" the service 
member's myeloma, he would have lived for many more years.  

After the appellant submitted the claim for benefits, the RO 
sought to obtain the service member's private and government 
medical treatment records.  A review of the claims folder 
indicates that these records have been obtained.  A review of 
these records indicates that the service member was treated 
for a number of disabilities, disorders, and conditions - 
none of which were service-connected.  Also, these records 
however do not suggest or insinuate that the service member's 
death was due to or the result of the service member's 
military service or any incidents therein.  The medical 
evidence does not show evidence of pleural plaques or other 
signs of asbestosis.  

Also contained in the record is a note by the RO admitting 
that service member did not serve in the Navy in a military 
occupational specialty that would have had daily contact with 
asbestos and that the service member's exposure to asbestos 
must be considered minimal at best.  

As noted above, shortly after the service member passed away, 
the appellant submitted a claim involving entitlement to 
service connection for the cause of her husband's death.  The 
RO reviewed the service member's available medical records 
and other statements provided by the appellant.  The RO 
concluded that the evidence did not show that the service 
member's death was due to a service-connected disability.  It 
was further determined that the service member's heart 
disease (his cause of death) was not related to or caused by 
his military service.  Following notification of the denial 
of her claim, the appellant appealed this issue.  

The surviving spouse of a service member who has died of a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 
(1995).  The death of the service member will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2008).  The appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities contributed substantially or 
materially to cause death; that they combined to cause death; 
or that they aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c)(1) (2008).  However, 
service-connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions will not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (2008).

The standards and criteria for determining whether or not a 
disability from which a service member has died is service-
connected are the same standards and criteria employed for 
determining whether a disability is service connected 
generally, i.e., while the service member is still alive.  38 
U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for 
Dependency and Indemnity Compensation [DIC] are decided 
without regard to any prior disposition of those issues 
during the service member's lifetime.  38 C.F.R. § 20.1106 
(2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The appellant has claimed that the service member's death was 
secondary to his service or alternatively secondary to 
radiation and/or asbestos exposure.  Presumptive service 
connection can be established on the basis of exposure to 
certain toxins, chemicals, or radiation.  Some specific types 
of cancer warrant service connection if a service member 
qualifies as a "radiation-exposed veteran."  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2008).  Also 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (2008).

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
service members under 38 C.F.R. § 3.309(d) (2008).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311 (2008).  Finally, the service member is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement on a direct or presumptive basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).

More recently the Court has held that:

 . . . neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of 
exposure to asbestos solely from 
shipboard service.  Rather, they are 
guidelines which serve to inform and 
educate adjudicators as to the high 
exposure of asbestos and the prevalence 
of disease found in insulation and 
shipyard workers and they direct that the 
raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

As reported, the service member served in the US Navy.  
Asbestos advisory information contained in the Manual M21-1 
provides some guidance with respect to occupational asbestos 
exposure.  It states that:

(1)  Some of the major occupations 
involving exposure to asbestos include 
mining, milling, work in shipyards, 
insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction 
products such as clutch facings and brake 
linings, manufacture and installation of 
roofing and flooring materials, asbestos 
cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple 
type of asbestos is unusual except in 
mines and mills where the raw materials 
are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile 
products as well as amosite and 
crocidolite since these varieties of 
African asbestos were used extensively in 
military ship construction.  Many of 
these people have only recently come to 
medical attention because the latent 
period varies from 10 to 45 or more years 
between first exposure and development of 
disease.  Also of significance is that 
the exposure to asbestos may be brief (as 
little as a month or two) or indirect 
(bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

In keeping with the above, the Board does acknowledge that 
the appellant more likely than not had asbestos exposure 
during active service.

Nevertheless, in support of her appeal, the appellant has 
written that the service member's death was somehow related 
to his military service or to exposure to asbestos.  She has 
also inferred that the service member's myeloma caused his 
death.  She has done the same with respect to radiation 
exposure; i.e., the service member's multiple myeloma was 
caused by exposure to ionizing radiation and the multiple 
myeloma caused or contributed to her husband's death.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2008).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. 
§ 3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In this instance, the appellant is competent to say that that 
her husband suffered from myeloma - a condition that could be 
attributed to radiation.  She can say that her husband was 
exposed to asbestos.  However, she is not competent to say 
that her husband died from a disability that was related to 
his military service or to a condition he suffered therefrom 
while he was in service or that it was related to a service-
connected disability.  In other words, there is no indication 
that she possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her belief that her husband suffered from 
disability that caused his death.  The Board also believes 
that the appellant is sincere in expressing that opinion.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  She is not competent to provide 
complex medical opinions regarding the nature of the 
appellant's underlying cause of death which was 
cardiovascular disease.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

Even though a medical provider, either private or from VA, 
has not provided an opinion that would support her 
assertions, the appellant maintains that she should be 
afforded the benefit-of-the-doubt, and service connection for 
the cause of the service member's death should be granted.  
The medical evidence shows that the service member died from 
cardiovascular disease.  The service member was not service-
connected for this condition nor had he ever submitted a 
claim for benefits involving cardiovascular disease.  An 
underlying cause was dementia.  Again, the service member was 
not service-connected for dementia and the record does not 
show that he ever sought service connection for such a 
condition.  Both hypertension and congestive heart failure 
were also listed on the service member's death certificate.  
Neither condition was service connected and the service 
member had never requested that service connection be granted 
for either disorder.  

The medical records do show that the service member was 
diagnosed with multiple myeloma.  Such a condition may have 
been caused by exposure to radiation - exposure that may have 
occurred while the service member was in service.  However, 
even if the VA concedes this possibility, none of the medical 
evidence presented goes to the next level of linking the 
service member's death with this type of cancer.  

In this instance, the Board finds that the lack of a doctor's 
opinion that might be considered supportive of the 
appellant's assertions a key point in making a decision on 
this case.  Despite the appellant's statements to the 
contrary, there is no medical evidence that suggests or 
insinuates that her husband's death was due to a service-
connected disability or to a condition that could be 
etiologically linked with the service member's service in 
World War II and the Korean War.  As such, service connection 
is not warranted in this case.

To cover one other point, the Board would add that there is 
nothing in the medical records that would establish that the 
service member's arteriosclerotic heart disease, or any other 
heart condition, began in or was the result of the service 
member's military service.  Although the appellant may have 
insinuated as such, she did not provide any medical documents 
that would substantiate her assertions.  In that she is not a 
medical expert in this field, her insinuations are not 
probative and do not add credence to her assertions.  

Despite the appellant's contentions, medical evidence showing 
that the service member's death was caused by or related to 
his service has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that the 
service member's service did not cause or contribute to the 
service member's death.  Hence, service connection for the 
cause of the service member's death is denied.

II.  DIC pursuant to 38 C.F.R. § 1151

The appellant has further claimed that the VA medical center 
erred when it did not aggressively treat her husband's 
myeloma.  She has inferred that this lack of treatment led to 
the service member's death.  

For § 1151 claims, a claimant is required to show fault or 
negligence in medical treatment.  Specifically, the claimant 
must show additional disability or death which was caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death, 
which was caused by VA hospital care, medical, or surgical 
treatment or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (2008).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) 
(2008).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
appellant.  38 C.F.R. § 3.358(c)(3) (2008).

As noted above, the service member was diagnosed was myeloma.  
There is ample VA medical records showing that such a 
diagnosis was made and recognized by the various VA medical 
personnel who provided treatment to the service member from 
2002 to his death.  But there is no medical evidence of 
record that would suggest or insinuate that any type of 
treatment of the myeloma or lack of treatment resulted in the 
service member's death.  There is no medical evidence showing 
that the conservative treatment provided to the service 
member for his myeloma was the result of negligence or was 
careless or an error in judgment.  Finally, there is no 
medical evidence suggesting that the doctors that treated the 
service member lacked proper skill in treating him.  There is 
only the appellant's unsubstantiated medical opinion.

After a careful review of the evidentiary record, the Board 
concludes that there is no evidence showing that the 
proximate cause of the service member's death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  There is no evidence showing that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider.  The service member's death 
was not due to multiple myeloma but due to a long-standing, 
nonservice-connected heart disability.  None of the medical 
records suggests or insinuates that the care he received at 
the VA medical facility for his myeloma was faulty, 
negligent, or careless, and there is no indication that the 
treatment for the myeloma affected his underlying heart 
disorder.  In other words, there is no objective evidence 
indicating that a physician exercising the degree of skill 
and care ordinarily required of the medical profession 
reasonably should have treated the service member's myeloma 
differently.  Further, to the extent that the appellant is 
hinting that her husband's death was due to the negligence of 
VA for not treating the service member's cancer more 
aggressively, she has not submitted any documentation to 
support such contentions.  While it is understandable that 
the appellant is upset at the loss of her spouse, the 
evidence does not, on its face, suggest any fault on the part 
of VA treating personnel.

The Board has considered the appellant's beliefs that VA was 
lax in its treatment of the service member's myeloma and that 
somehow this lack of treatment led to the death of the 
service member.  Such a hypothesis is unsupported by the 
medical evidence.  As noted, there is no competent medical 
evidence or opinion of record that demonstrates that VA's 
actions proximately caused the service member's death.  The 
Board recognizes that lay statements may serve to support 
claims by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability 
subject to lay observation.  38 C.F.R. § 3.303(a) (2008); See 
Jandreau, supra; see Buchanan, supra.  However, the issue in 
this case is a complex matter that requires specialized 
training for a determination as to causation, standard of 
care, foreseeability, etcetera, and it is therefore not 
susceptible of resolution by lay opinions.

The Board does not doubt the appellant's sincerity; however, 
the file does not contain any competent probative evidence to 
support her assertions.  Simply put, the appellant has 
submitted no competent evidence which tends to substantiate 
her contentions that the service member suffered additional 
disability or death due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment 
to the service member, or an event not reasonably 
foreseeable.  Hence, the Board concludes that entitlement to 
DIC pursuant to 38 U.S.C.A. § 1151 is not warranted.  
Accordingly, the claim is denied.

III.  Accrued Benefits

The remaining issue on appeal is whether accrued benefits may 
be awarded to the appellant.  Accrued benefits are benefits 
to which a payee was entitled at his or her death, based on 
evidence on file at the date of death, and due and unpaid, 
and may be paid to certain survivors, as provided by law.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 C.F.R. § 3.1000 
(2008).  For a claimant to prevail on an accrued benefits 
claim, the record must show that: 

(i)  the appellant has standing to file a 
claim for accrued benefits, 
(ii)  the payee had a claim pending at 
the time of death, 
(iii)  the payee would have prevailed on 
the claim if he or she had not died; and 
(iv)  the claim for accrued benefits was 
filed within one year of the payee's 
death. 

38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 
(2008); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
service member must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a service member's accrued benefits 
claim is that, without the service member having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id. at 
1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  The service member died in 
June 2005, after the date of enactment.  Therefore, the 
appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a service member's survivor may 
receive the full amount of an award for accrued benefits.

As reported, the service member died on June [redacted], 2005.  At the 
time of his death, he was not in receipt of any VA benefits 
nor did he have a pending application for any VA benefits.  
Moreover, with regard to past due benefits, the evidence in 
the file shows that, at the time of the service member's 
death, there were no periodic monetary benefits that were due 
and unpaid.  There were no monies owed to him.  He was not 
being paid VA benefits and he was not due VA benefits.

Accordingly, there is no basis under which accrued benefits 
may be granted.  In this case, it is the law and not the 
evidence that is dispositive.  Lacking legal merit, the claim 
of entitlement to accrued benefits must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

1.  Entitlement to service connection for the cause of the 
service member's death, to include as being due to exposure 
to radiation and/or asbestos, is denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1151 is 
denied.

3.  Entitlement to accrued benefits based on a claim for 
service connection pending at the time of the service 
member's death is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


